Citation Nr: 1433646	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) which denied the benefits sought on appeal. 

In November 2013, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected disabilities have rendered him unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met for the entire appeal period.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In this decision, the Board grants in full all benefits sought by the Veteran.  Accordingly, any error on the part of VA under the VCAA has been rendered harmless.

II.  Analysis

The Veteran claims that the combined effects of his service-connected PTSD, coronary artery disease (CAD) and tinnitus have rendered him unable to obtain and maintain substantially gainful employment.  He filed his claim for TDIU benefits on June 4, 2009.  He last worked on January 1, 2009.

On the day the Veteran last worked on January 1, 2009, the Veteran was in receipt of a 50 percent rating for PTSD and a 60 percent rating for CAD status post myocardial infarction and coronary artery bypass graft (CABG) surgery.  This resulted in a combined 80 percent disability rating which met the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a).  He was subsequently service-connected for tinnitus and awarded a 70 percent rating for PTSD which has resulted in a combined 90 percent rating effective December 16, 2013.

When the schedular rating is less than total, a TDIU may be awarded based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The Veteran possesses a college degree in air conditioning.  His post-service occupations include air conditioning maintenance and car salesman.  He worked for the City of Kansas City from April 1, 1986 to January 1, 2009, and ended his employment in a supervisory capacity.  His employer reports that the Veteran retired.

The evidentiary record reflects that the Veteran's CAD resulted in a myocardial infarction in 2005 that required CABG x 3 with a mitral valve replacement.  After his recovery period, he had an ejection fraction between 45 to 50 percent.  He was subsequently diagnosed with cardiomegaly as well as atrial fibrillation treated with cardioversion and ablation. 

VA examination in December 2010 found the Veteran to have workload capacity of 3-5 METs which would be consistent with activities such as light yard work (weeding), mowing lawn with a power mower and brisk walking (4 mph).  VA examination in April 2013 found the Veteran to have a workload capacity of 5-7 METs which would be consistent with activities such as golfing (without cart) mowing lawn with a push mower and heavy yard work (digging).  The VA examiners have determined that the Veteran's CAD does not preclude him from working in a sedentary environment.

The Veteran has consistently reported PTSD symptoms of sleep difficulty with nightmares, flashbacks, hypervigilance, exaggerated startle response, quick anger, anxiety and difficulty with relationships.  At his initial VA examination in March 2007, he reported having received approximately 20 written reprimands at work due to his attitude.  He was attempting to hold on to his job for another 2 years until he could retire.  

In October 2008, the Veteran's spouse described the Veteran has demonstrating a progressive worsening of PTSD symptoms involving anger outbursts, an inability to perform simple tasks and an inability to cope to the point where he planned to leave his job and isolate himself.  She also described chronic sleep impairments treated with Ambien, but that the medication needed to be discontinued due to side-effects which included sleep walking.

The record contains conflicting assessments regarding the overall severity of the Veteran's PTSD.  For example, a VA examiner in August 2012 described the Veteran as having the capacity to work in a sedentary occupation such as his last supervisory job.

On the other hand, at the most recent examination in March 2014, the VA examiner described the Veteran's functional impairments and residual functional capacity due to PTSD, within the context of physical and sedentary employment settings, as follows:

If veteran were to attempt to work again, his PTSD symptoms would likely impact his ability to work in the following broad areas: relationships and work reliability.  Veteran is significantly irritable and is prone to angry outbursts.  Veteran has difficulty managing angry impulses and has engaged in violence in the past.  Veteran has history of conflict with former bosses and subordinates.  Veteran's depression and mood disturbance further complicates his ability to get along with others.  Veteran retains limited ability to work reliably and effectively with co-workers and supervisors on a sustained basis and retains limited ability to work reliably with the public.  Veteran would have limited ability to consistently work around others without interference.  Veteran may have difficulty consistently producing reliable work results due in part to some concentration problems, impulsivity, and to a possible increased need to take breaks throughout the work day (e.g. in order to decrease agitation and frustration).  Veteran's PTSD similarly impacts his ability to engage in sedentary and physical employment.

At the beginning of the appeal period, the Veteran's service-connected CAD and PTSD disabilities resulted in a combined 80 percent disability rating which, in and of itself, demonstrated limited residual ability to obtain and maintain substantially gainful employment.  Thereafter, the Veteran was awarded a 10 percent rating for tinnitus effective February 26, 2009 and a 70 percent rating for PTSD effective December 16, 2013.  As of December 16, 2013, the Veteran holds a 90 percent combined disability rating which demonstrates very little residual ability to obtain and maintain substantially gainful employment.

As noted in Moore, the Board must address the TDIU question in a practical manner.  Here, the Veteran's vocational possibilities are limited to a sedentary capacity due to his CAD.  According to the March 2014 VA examiner, the Veteran's PTSD complicates his ability to work in a sedentary capacity due to his limited ability to work reliably and effectively with co-workers and supervisors on a sustained basis, to work around others without interference and to produce consistently reliable work results due to concentration problems and impulsivity.  As a result of these work limitations caused by service-connected disability, as reflected in the overall 80 percent and 90 percent combined disability ratings assigned during the appeal period, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment for the entire appeal period.  The claim of entitlement to TDIU, therefore, is granted.


ORDER

The claim of entitlement to TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


